 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-0075-TOR
 8                               Plaintiff,

 9          v.                                    ORDER DISMISSING
                                                  SUPERSEDING INDICTMENT
10    ANDRE NEW MOON
      ABRAHAMSON,
11
                               Defendant.
12

13         A hearing was held in this matter on July 6, 2021. Defendant was present in

14   the custody of the United States Marshal’s Service and represented by Colin G.

15   Prince. Richard R. Barker appeared on behalf of the government. At the hearing,

16   the government made an oral motion to dismiss the Superseding Indictment (ECF

17   No. 34) filed on June 2, 2021, pursuant to Fed. R. Crim. P. 48(a). Defendant did

18   not object. For good cause shown, the Court grants the motion, but makes no

19   judgment as to the merit or wisdom of this dismissal.

20



     ORDER DISMISSING SUPERSEDING INDICTMENT ~ 1
 1   Accordingly, IT IS HEREBY ORDERED:

 2         1. The government’s oral motion to dismiss the Superseding Indictment

 3   filed on June 2, 2021 (ECF No. 34) is GRANTED. The Superseding Indictment is

 4   dismissed with prejudice.

 5         2. All pending motions are DENIED as moot and all pending hearing and

 6   trial dates are stricken from the Court’s calendar.

 7         3. The District Court Executive is hereby directed to enter this Order and

 8   provide copies to counsel, the U.S. Probation Office, and the U.S. Marshal’s

 9   Service.

10         DATED July 6, 2021.

11

12                                  THOMAS O. RICE
                                 United States District Judge
13

14

15

16

17

18

19

20



     ORDER DISMISSING SUPERSEDING INDICTMENT ~ 2
